Edwards, Ch. J.
delivered the following opinion of the court :
The plaintiff in the inferior court declared against the defendant for a fraud in the sale of the negro woman in' the declaration mentioned ; the defendant plead the pleas of not guilty, and the statute of limitations ; o'n r, . , . s , which issues were made up.
It is assigned for error, that the court were wrong in another plea tendered by Singleton’s attorney: hut as the matter of that plea was embraced by one as already plead ; and better plead too ; the court were right jn refusing to admit it. But as the fraud in the sale was the. gist of the action, the cause of action accrued on the sale j and, consequently, the court erred in direct* ing the jury, “ That the statute of limitations did not begin to run against the plaintiff’s demand, until th* death of the negro woman aforesaid.”
Judgment reversed, and cause remanded for a new trial.